              Case 18-20488-LMI          Doc 43     Filed 12/05/18   Page 1 of 1



                       UNITED STATES BANKRUPTCY COURT
                        SOUTHERN DISTRICT OF FLORIDA
                                MIAMI DIVISION
                                        www.flsb.uscourts.gov

In re: Mary Martinez                                  Case No: 18-20488
                                                      Chapter 13
                 Debtor             /

                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the Proof of Claim #5 for
Creditor, Bird Lakes Homeowners Association, was transmitted electronically to:

Nancy K. Neidich
e2c8f01@ch13herkert.com, ecf2@ch13herkert.com

Office of the US Trustee
USTPRegion21.MM.ECF@usdoj.gov

Steven G. Powrozek, Esq. on behalf of Creditor JPMorgan Chase Bank, National Association
spowrozek@logs.com, electronicbankruptcynotices@logs.com

and by US Mail on December 5, 2018 to:

Bird Lakes Homeowners Association
c/o Reinaldo Castellanos, Esq.
9960 Bird Road
Miami, FL 33165
                                              LEGAL SERVICES OF GREATER
                                              MIAMI, INC.

                                              By              /s/
                                              Carolina A. Lombardi
                                              Florida Bar No. 241970
                                              Attorney for Debtor
                                              4343 West Flagler Street Suite 100
                                              Miami, FL 33134
                                              Telephone and Facsimile: (305) 438-2427
                                              Email: CLombardi@legalservicesmiami.org
                                              Alt: SFreire@legalservicesmiami.org
